McKee, J.
It is the policy of the law, that persons charged with crime shall have a speedy as well as a fair and impartial trial. To that end it is provided by section 1382, Penal Code:—
*541“ The court, unless good cause to the contrary is shown, must order the prosecution to be dismissed in the following cases:—
“ 2. If a defendant, whose trial has not been postponed upon his application, is not brought to trial within sixty days after the filing of the indictment or filing of the information.”
The defendant moved to dismiss the prosecution against him on that ground, and subsequently on the same ground moved in arrest of judgment.- Both motions were denied, and we think there was no error in the rulings of the court, because the record shows that sufficient cause was shown for not bringing the action against the defendant to trial within sixty days after the filing of the information.
As this is the only assignment of error presented by the record, the judgment and order are affirmed.
Myrick, J., Morrison, C. J., Ross, J., Thornton, J., and McKinstry, J., concurred.